DETAILED ACTION
Response to Arguments
In response to Applicants’ remark’s submitted on 03/21/2022, Examiner has withdrawn the 112(b) rejection and the 101 rejection. Applicant’s arguments with respect to the 103 rejection and to claims 1, 12, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 03/21/2022, and 04/15/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner. 

Claim Objections
Claim 2 is objected because of the following informality: the use of  “the source neural network” however claim 1 only refers to the neural network, as “the neural network” and not “the source neural network.”  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-10 and 20-26 are rejected under 35 U.S.C. 103 as being unpatentable over Gros, Claudius. "Cognitive computation with autonomously active neural networks: an emerging field." Cognitive Computation 1.1 (2009)(“Gros”) in view of  Dłotko et al. "Topological analysis of the connectome of digital reconstructions of neural microcircuits." arXiv preprint arXiv:1601.01580 (2016)(“Dłotko”) and in view of Verbist et al. WO 2016/206765 A1(“Verbist”). 
Regarding claim 1, Gros teaches a device comprising: 
in response to a first input, a first representation of presence or absence of each of a plurality of individual topological patterns of signal transmission activity that would arise between nodes along links in a source recurrent neural network in response to the first input wherein the source recurrent neural network differs from the neural network, the first representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the first input(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the top most black horizontal bar, clique two would be on while the other cliques would be off (i.e. in response to a first input, a first representation of presence or absence of each of a plurality of individual topological patterns of signal transmission activity that would arise between nodes along links) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e. in a source recurrent neural network in response to the first input wherein the source recurrent neural network differs from the neural network) For the simulation input patterns consisting of randomly superimposed black/white bars were presented to the system and as figure 9 details, for the input signal that represents the top most black horizontal bar clique two would be on while the other cliques would be off  (i.e. the first representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the first input )), 
in response to a second input, a second representation of presence or absence of each of the plurality of the individual topological patterns of signal transmission activity that would arise between the nodes along the links in the source recurrent neural network in response to the second input, wherein the second representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the second input (Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the bottom most black horizontal bar, clique eight would be on while the other cliques would be off, and for the input signal that represents the left most black vertical bar clique four would be on while the other cliques would be off (i.e., in response to a second input, a second representation of presence or absence of each of the plurality of the individual topological patterns of signal transmission activity that would arise between the nodes along the links) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e., in the source recurrent neural network in response to the second input) For the simulation input patterns consisting of randomly superimposed black/white bars were presented to the system and as figure 9 details, for the input signal that represents the bottom most black horizontal bar, clique eight would be on while the other cliques would be off (i.e., wherein the second representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the second input)), 
and  in response to a third input, a third representation of presence or absence of each of the plurality of the individual topological patterns of signal transmission activity that would arise between the nodes along the links in the source recurrent neural network in response to the third input, wherein the third representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the third input (Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e., and  in response to a third input, a third representation of presence or absence of each of the plurality of the individual topological patterns of signal transmission activity that would arise between the nodes along the links) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e. in the source recurrent neural network) For the simulation input patterns consisting of randomly superimposed black/white bars were presented to the system and as figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e. wherein the third representation only approximates the presence or the absence of each of the individual topological patterns of signal transmission activity that would arise in the source recurrent neural network in response to the third input)).
Gros does not teach: a neural network implemented in a data processing apparatus.
However, Dłotko teaches:  a neural network implemented in a data processing apparatus(Dłotko, pgs. 1-2, “Based on sparse anatomical and physiological data for neurons and synapses and on a variety of biologically motivated organizing principles, the complete connectivity between neurons belonging to a neocortical microcircuit was digitally reconstructed - a microconnectome.” ). 
Accordingly, one of ordinary skill in the art would modify Gros’ device in view of the Dłotko motivation to do so would be to apply clique analysis to  a neural network data processing apparatus that simulates the structural and functional responses of rat neurons as external stimuli is applied (Dłotko, pgs. 1-2, “The Blue Brain Project (BBP) has recently generated the first draft digital reconstruction and simulation of a microcircuit of neurons in the neocortex of a two-week-old rat… [o]ur topological analysis of the detailed structural and functional connectivity of these 42 neural microcircuits led to a number of surprising observations… [i]n particular, we found that directed cliques of up to eight neurons are highly prominent motifs in the reconstructed microcircuits….”). 
Gros does not teach: trained to produce. 
However, Verbist teaches: trained to produce(Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of…Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction…[c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”).
Accordingly, one of ordinary skill in the art would modify Gros’ device in view of Verbist the motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an advantage that the system is able to learn both short and long range dependencies and relations between sensor data.”). 
Regarding claim 2, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein the topological patterns all encompass two or more nodes in the source neural network and one or more edges between the nodes(Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes).
Regarding claim 3, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein the topological patterns comprise directed simplices(Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dłotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 4, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein the topological patterns enclose cavities (Dłotko, pg. 4, As figure 2A shows a 2 dimensional cavity is enclosed by a simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces & see also Dłotko, pgs. 5-6, sec. 1, “The Betti numbers…of a simplicial complex provide a much finer and more sophisticated measure of its organizational complexity… The n-th Betti number,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                        
                    , counts the number of chains of simplices intersecting along faces to create an “n-dimensional hole"[i.e. cavity] in the complex, which requires a certain degree of organization among the simplices.”).
Regarding claim 5, Gros in view of Dłotko and in view of Verbist  teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation represent the occurrences of individual topological patterns that would arise in the source neural network exclusively at times during which the patterns of activity have a complexity that is distinguishable from the complexity of other activity that is responsive to the respective of the inputs(Dłotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.”).
Regarding claim 6, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, further comprising a processor(Verbist, pg. 21, para. 85,  “[A] computer system, a processor, or another integrated unit may fulfil the functions of several means.”) coupled to receive the representations(Dłotko, pgs. 10-11, sec. 4,  “Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language. It combined the matrix of synaptic connections (structural matrix), constructed as part of the standard reconstruction process of the BBP[Blue Brain Project], with the spiking output of a simulation run and user-defined values for time steps                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    .” )produced by the neural network device and process the received representations(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”).
Regarding claim 7, Gros in view of Dłotko and in view of Verbist teaches the device of claim 6, wherein the processor(Verbist, pg. 21, para. 85,  “[A] computer system, a processor, or another integrated unit may fulfil the functions of several means.”) comprises a second neural network(Verbist, pg. 12, para. 53, fig. 3B, fig. 3F, fig. 3G,  “Neural network 316 comprising a stacking of the neural networks 311 and 315 in order to achieve a deeper representation.” Note: It is being interpreted that neural network 311 represents the second neural network) that has been trained to process the representations (Dłotko, pg. 10, sec. 4, “[W]e performed 500 classification trials, randomly choosing 15 trials of each stimulus to be part of the training data, and five trials of each stimulus to be part of the test data. We then obtained the mean ratio of successfully classified test data points using 500 different training and test sets.”) produced by the neural network(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.”).
Regarding claim 8, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation comprises multi-valued, non-binary digits(Dłotko, pgs. 19-21, “The elements of a simplicial complex S are called its simplices. A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one… Computing the Betti numbers is conceptually very easy. Let                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                    denote the number of n-simplices in the simplicial complex S. If one encodes the differential                         
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                     as a                         
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ×
                            |
                            
                                
                                    S
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            |
                            )
                        
                    -matrix                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                     with coefficients in                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , then one can easily compute its nullity, null(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    )  and its rank, rk(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    ), which are the                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    -dimensions of the null-space and the column space of                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    , respectively. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                        
                    … If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    .” Dłotko teaches: A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                            .
                        
                     If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     (i.e. multi-valued, non-binary digits)).
Regarding claim 9, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein each of the first representation, the second representation, and the third representation represents the occurrences  of the individual topological structures without specifying where the patterns of activity would arise in the source neural network (Dłotko, pg. 8, sec.2, As figure 4C details the “[t]ime series plots of the average value of the [topological] metrics 1D (number of 1-simplices), 2D (number of 2-simplices),                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                        
                     (the zeroth Betti number, i.e., the number of connected components),                         
                            
                                
                                    B
                                
                                
                                    1
                                
                            
                        
                     (the first Betti number),                         
                            
                                
                                    β
                                
                                
                                    2
                                
                            
                        
                     (the second Betti number), and EC (the Euler characteristic) for the Circle and Point stimuli. Here, shading indicates the error of the mean.” Note: It is being interpreted that a time series plots of the topological metrics represents topological structures without specifying where the patterns of activity arise in the source neural network). 
Regarding claim 10, Gros in view of Dłotko and in view of Verbist teaches the device of claim 1, wherein the device comprises a smart phone(Verbist, pg. 3, para. 09, “The method comprises the following steps: Obtaining sensor data from one or more sensors in the mobile communication device.”).
Regarding claim 20, Gros teaches: 
inputting a representation of presence or absence of individual topological patterns of signal transmission activity that arise between nodes along links in a source recurrent neural network, wherein the signal transmission activity is responsive to an input into the source neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the top most black horizontal bar, clique two would be on while the other cliques would be off (i.e. inputting a representation of presence or absence of individual topological patterns of signal transmission activity that arise between nodes along links) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e. in a source recurrent neural network, wherein the signal transmission activity is responsive to an input into the source neural network));of the presence or absence of the individual topological patterns of signal transmission activity in the source recurrent neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the top most black horizontal bar, clique two would be on while the other cliques would be off (i.e. of the presence or absence of the individual topological patterns of signal transmission activity) Our full system then consist of the dHan layer (dense and homogeneous associative network(i.e. in the source recurrent neural network)). 
Gros does not teach: processing the representation; to process different such representations; and outputting a result of the processing of the representation. 
However Dłotko teaches: processing the representation(Dłotko, pg. 10, sec. 4, “We represent the directed ag complex of a directed graph by a reference-based data structure, using vectors to store the references to the simplices in the simplicial complex. The required storage space grows linearly with the number of vertices and with the number of edges…[a]ll homology computations carried out for this paper were made with                          
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     coefficients, using the boundary matrix reduced by an algorithm from the PHAT…library); to process different such representations(Dłotko, pg. 10, sec. 4, “We represent the directed ag complex of a directed graph by a reference-based data structure, using vectors to store the references to the simplices in the simplicial complex. The required storage space grows linearly with the number of vertices and with the number of edges…[a]ll homology computations carried out for this paper were made with                          
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                     coefficients, using the boundary matrix reduced by an algorithm from the PHAT…library); and outputting a result of the processing of the representation(Dłotko, pgs. 10-11, sec. 4,  “Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language. It combined the matrix of synaptic connections (structural matrix), constructed as part of the standard reconstruction process of the BBP [Blue Brain Project], with the spiking output of a simulation run and user-defined values for time steps                         
                            ∆
                            
                                
                                    t
                                
                                
                                    1
                                
                            
                        
                     and                         
                            ∆
                            
                                
                                    t
                                
                                
                                    2
                                
                            
                        
                    .” Dłotko teaches Transmission-response matrices were calculated according to the specifications mentioned above, using a custom-written program in the Python programming language (i.e. outputting a result of the processing of the representation)).
Accordingly, one of ordinary skill in the art would modify Gros’ device in view of the Dłotko motivation to do so would be to apply clique analysis to  a neural network data processing apparatus that simulates the structural and functional responses of rat neurons as external stimuli is applied (Dłotko, pgs. 1-2, “The Blue Brain Project (BBP) has recently generated the first draft digital reconstruction and simulation of a microcircuit of neurons in the neocortex of a two-week-old rat… [o]ur topological analysis of the detailed structural and functional connectivity of these 42 neural microcircuits led to a number of surprising observations… [i]n particular, we found that directed cliques of up to eight neurons are highly prominent motifs in the reconstructed microcircuits….”). 
Gros does not teach: wherein the processing is consistent with a training of the neural network. 
However Verbist does teach wherein the processing is consistent with a training of the neural network (Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of…Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction…[c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”). 
Accordingly, one of ordinary skill in the art would modify Gros method in view of Verbist the motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an advantage that the system is able to learn both short and long range dependencies and relations between sensor data.”). 
Regarding claim 21, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the topological patterns all encompass three or more nodes in the source neural network and three or more edges between the nodes(Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dłotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 22, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the topological patterns comprise directed simplices (Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also  Dłotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 23, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the topological patterns enclose cavities(Dłotko, pg. 4, As figure 2A shows a 2 dimensional cavity is enclosed by a simplicial complex consisting of eight 2-simplices glued together along their 1-dimensional faces & see also Dłotko, pgs. 5-6, sec. 1, “The Betti numbers…of a simplicial complex provide a much finer and more sophisticated measure of its organizational complexity… The n-th Betti number,                         
                            
                                
                                    β
                                
                                
                                    n
                                
                            
                        
                    , counts the number of chains of simplices intersecting along faces to create an “n-dimensional hole"[i.e. cavity] in the complex, which requires a certain degree of organization among the simplices.”). 
Regarding claim 24, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the representation of the presence or absence of the individual topological patterns represent topological patterns that arise in the source recurrent artificial neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e. wherein the representation of the presence or absence of the individual topological patterns represent topological patterns that arise) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e. in the source recurrent artificial neural network)) exclusively at times during which the topological patterns of signal transmission activity have a complexity that is distinguishable from the complexity of other signal transmission activity that is responsive to the input(Gros, pgs. 86-88, see also fig. 9,  “The learning scheme employed here is based on optimization and not on maximization, as stressed in 'Afferent Link Plasticity: Optimization Principle' section. The clique receptive fields, shown in Fig. 9, are therefore not of black/white type, but differentiated. Synaptic modifications are turned progressively off when sufficient signal separation has been achieved.” Gros teaches: As fig. 9 details that the on cliques have much higher activity levels than the off cliques and  synaptic modifications are turned progressively off when sufficient signal separation has been achieved (i.e. exclusively at times during which the topological patterns of signal transmission activity have a complexity that is distinguishable from the complexity of other signal transmission activity that is responsive to the input)).
Regarding claim 25, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the representations of the occurrences of individual topological patterns comprise multi-valued, non-binary digits(Dłotko, pgs. 19-21, “The elements of a simplicial complex S are called its simplices. A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one… Computing the Betti numbers is conceptually very easy. Let                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                    denote the number of n-simplices in the simplicial complex S. If one encodes the differential                         
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                     as a                         
                            (
                            
                                
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                
                            
                            ×
                            |
                            
                                
                                    S
                                
                                
                                    n
                                    +
                                    1
                                
                            
                            |
                            )
                        
                    -matrix                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                     with coefficients in                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    , then one can easily compute its nullity, null(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    )  and its rank, rk(                        
                            
                                
                                    ∂
                                
                                
                                    n
                                
                            
                        
                    ), which are the                         
                            
                                
                                    F
                                
                                
                                    2
                                
                            
                        
                    -dimensions of the null-space and the column space of                         
                            
                                
                                    D
                                
                                
                                    n
                                
                            
                        
                    , respectively. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                        
                    … If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                    .” Dłotko teaches: A simplicial complex is said to be finite if it has only finitely many simplices. If                         
                            σ
                            ∈
                            S
                        
                    , we define the dimension of                         
                            σ
                        
                    , denoted dim(                        
                            σ
                        
                    ), to be |                         
                            σ
                        
                     |-1, the cardinality of the set                         
                            σ
                        
                     minus one. The Betti numbers of S are then a sequence of natural numbers defined by                         
                            
                                
                                    β
                                
                                
                                    0
                                
                            
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    
                                        
                                            dim
                                        
                                        
                                            
                                                
                                                    F
                                                
                                                
                                                    2
                                                
                                            
                                        
                                    
                                
                                ⁡
                                
                                    
                                        
                                            
                                                
                                                    C
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    -
                                    r
                                    k
                                    
                                        
                                            
                                                
                                                    ∂
                                                
                                                
                                                    0
                                                
                                            
                                        
                                    
                                    ,
                                     
                                    a
                                    n
                                    d
                                     
                                    
                                        
                                            β
                                        
                                        
                                            n
                                        
                                    
                                    
                                        
                                            S
                                        
                                    
                                    =
                                    n
                                    u
                                    l
                                    l
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                            -
                                            1
                                        
                                    
                                    -
                                    r
                                    k
                                    (
                                    
                                        
                                            ∂
                                        
                                        
                                            n
                                        
                                    
                                    )
                                
                            
                            .
                        
                     If S is a simplicial complex and                         
                            |
                            
                                
                                    S
                                
                                
                                    n
                                
                            
                            |
                        
                     denotes the cardinality of the set of n-simplices in S, then the Euler characteristic of S is defined to be                         
                            χ
                            
                                
                                    S
                                
                            
                            =
                            
                                
                                    ∑
                                    
                                        n
                                        ≥
                                        0
                                    
                                
                                
                                    
                                        
                                            
                                                
                                                    -
                                                    1
                                                
                                            
                                        
                                        
                                            n
                                        
                                    
                                    |
                                    
                                        
                                            S
                                        
                                        
                                            n
                                        
                                    
                                    |
                                
                            
                        
                     (i.e. multi-valued, non-binary digits)).
Regarding claim 26, Gros in view of Dłotko and in view of Verbist teaches the method of claim 20, wherein the representations of the presence or absence of individual topological patterns represents the presence or absence of the individual topological patterns without specifying where the patterns of signal transmission activity arise in the source recurrent neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”).
Claims 12 and 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over Dłotko et al. "Topological analysis of the connectome of digital reconstructions of neural microcircuits." arXiv preprint arXiv:1601.01580 (2016)(“Dłotko”) in view of Gros, Claudius. "Cognitive computation with autonomously active neural networks: an emerging field." Cognitive Computation 1.1 (2009)(“Gros”) and in view of Verbist et al. WO 2016/206765 A1(“Verbist”). 
Regarding 12, Dłotko teaches a device comprising: a neural network implemented in a data processing apparatus(Dłotko, pgs. 1-2, “Based on sparse anatomical and physiological data for neurons and synapses and on a variety of biologically motivated organizing principles, the complete connectivity between neurons belonging to a neocortical microcircuit was digitally reconstructed - a microconnectome.”); wherein the topological structures all encompass three or more nodes in the source neural network and three or more edges between the nodes(Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes); wherein the neural network differs from the source recurrent neural network(Dłotko, pgs. 1-2, “Based on sparse anatomical and physiological data for neurons and synapses and on a variety of biologically motivated organizing principles, the complete connectivity between neurons belonging to a neocortical microcircuit was digitally reconstructed - a microconnectome.”)
Dłotko does not teach: and configured to be coupled to input and process representations of the presence or absence of individual topological patterns of signal transmission activity that arise between nodes along links in a source recurrent artificial neural network in which nodes operate as accumulators; wherein the input and processed topological patterns of signal transmission activity arise in the source recurrent artificial neural network in response to a different input.
However, Gros teaches: and configured to be coupled to input and process representations of the presence or absence of individual topological patterns of signal transmission activity that arise between nodes along links in a source recurrent artificial neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e., and configured to be coupled to input and process representations of the presence or absence of individual topological patterns of signal transmission activity that arise between nodes along links) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars (i.e. in the source recurrent neural network)); in which nodes operate as accumulators(Gros, pgs. 83-84, see also fig.1,  “We consider normalized slow variables                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                            ∈
                            [
                            0,1
                            ]
                        
                    , with the time evolution [of equation 7]… where a neuron is active/inactive whenever its activity level                         
                            
                                
                                    x
                                
                                
                                    i
                                
                            
                        
                    , is close to unity/zero. The                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     behave functionally as reservoirs, being depleted/refilled for active/inactive neurons.” Gros teaches: The                         
                            
                                
                                    ϕ
                                
                                
                                    i
                                
                            
                        
                     behave functionally as reservoirs, being depleted/refilled for active/inactive neurons (i.e. in which nodes operate as accumulators)); wherein the input and processed topological patterns of signal transmission activity arise in the source recurrent artificial neural network in response to a different input(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.” Gros teaches: For the simulation a few thousands of input patterns were presented to the system (i.e. wherein the input and processed topological patterns of signal transmission activity arise in the source recurrent artificial neural network in response to a different input)). 
Accordingly, one of ordinary skill in the art would modify Dłotko’s device in view of Gros the motivation to do so would be to model autonomous neural activity in the absence of stimuli to test if autonomous neural activity is important for cognition (Gros, pg. 77, “The brain has a highly developed and complex self generated dynamical neural activity, and this fact raises a series of interesting issues. Does this self-sustained neural dynamics, its eigendynamics, have a central functional role, organizing overall cognitive computational activities? Or does this ongoing autonomous activity just serve as a kind of background with secondary computational task, like nonlinear signal amplification or time encoding ofneural codes? The answer to this question is important not only to system neurobiology, but also for research in the field of cognitive computation in general.”).
Dłotko does not teach: and is trained to process the representations and produce a responsive outputs. 
However, Verbist teaches: and is trained to process the representations and produce responsive outputs(Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of…Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction…[c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”).
Accordingly, one of ordinary skill in the art would modify Dłotko’s device in view of Verbist the motivation to do so would be to interpret sensor data that has been outputted from a device and then use a neural network to determine the short and long term dependencies of that sensor data (Verbist, pg. 5, para. 21, “The sensor data has a temporal nature. By using a recurrent neural network, previous outputs are fed back to the input in a next iteration. It is therefore an advantage that the system is able to learn both short and long range dependencies and relations between sensor data.”). 
Regarding claim 14, Dłotko in view of Gros and in view of Verbist teaches the device of claim 12, wherein the topological patterns comprise directed simplices (Dłotko, pg. 3, As figure 1B shows simplifies are given for dimensions 0 through 3, where a 2 simplex consists of three nodes and three directed edges between the nodes & see also Dłotko, pgs. 18-19, ST1, “A simplicial complex gives rise to a topological space by means of the construction known as geometric realization. In brief, one associates a point (a standard geometric 0-simplex) with each 0-simplex, a line segment (a standard geometric 1-simplex) with each 1-simplex, a filled-in triangle (a standard geometric 2-simplex) with each 2-simplex, etc., glued together along common faces.”).
Regarding claim 15, Dłotko in view of Gros and in view of Verbist teaches the device of claim 12, wherein the representations of the presence or absence of individual topological patterns represent individual topological patterns that are present or absent in the source recurrent artificial neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e. represent individual topological patterns that are present or absent) Our full system then consist of the dHan layer (dense and homogeneous associative network) which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars   (i.e. in the source recurrent artificial neural network)) exclusively at times during which the topological patterns of signal transmission activity have a complexity that is distinguishable from the complexity of other signal transmission activity that is responsive to the input(Gros, pgs. 86-88, see also fig. 9,  “The learning scheme employed here is based on optimization and not on maximization, as stressed in 'Afferent Link Plasticity: Optimization Principle' section. The clique receptive fields, shown in Fig. 9, are therefore not of black/white type, but differentiated. Synaptic modifications are turned progressively off when sufficient signal separation has been achieved.” Gros teaches: As fig. 9 details that the on cliques have much higher activity levels than the off cliques and  synaptic modifications are turned progressively off when sufficient signal separation has been achieved (i.e. exclusively at times during which the topological patterns of signal transmission activity have a complexity that is distinguishable from the complexity of other signal transmission activity that is responsive to the input)).
Regarding claim 16, Dłotko in view of Gros and in view of Verbist teaches the device of claim 12, wherein the device further comprises a second neural network trained to produce(Verbist, pg. 12, fig. 3F, “In the neural network 315 of Fig. 3F a convolutional neural network or CNN 303 is used to process the data before feeding it into the LSTM 302.” & see also Verbist, pg. 14, para. 61, “By the deep recurrent neural networks of Fig. 1, Fig. 2 and Fig. 3 and by the training sequence of Fig. 4 all the following actions needed for the prediction… [p]re-processing of the sensor data 110. This step may for example comprise noise removal, data interpolation and resampling, frequency filtering…[s]ensor (auto-)calibration, i.e., the calibration of the sensor data in order to eliminate differences or artefacts that are inherent to manufacturing processes, communication devices or sensor brands… [f]eature description: [t]his step entails the abstraction and dimensionality reduction of the sensor data to obtain meaningful feature values…[and then] [c]lassifier training: [f]eatures and their corresponding labels such as for example the transport mode are fed to a machine learning training algorithm that automatically generates the rules or tunes the classifier parameters that are needed to predict the label based on the feature values.”), in response to a plurality of different inputs, respective approximations of the representations of the presence or absence of individual topological patterns of activity that would arise in the source recurrent artificial neural network in response to the different inputs(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: For the simulation a few thousands of input patterns were presented to the system and as figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on while the other cliques would be off (i.e. in response to a plurality of different inputs, respective approximations of the representations of the presence or absence of individual topological patterns of activity that would arise in the source recurrent artificial neural network in response to the different inputs)).
Regarding claim17, Dłotko in view of Gros and  in view of Verbist teaches the device of claim 12, wherein the representations of the presence or absence of individual topological patterns comprise multi-valued, non-binary digits(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”  Gros teaches: As figure 9 details, for the input signal that represents the left most black vertical bar, clique four would be on with a value of 0.6 while the other cliques would be off with values ranging from -0.1 to 0.4 (i.e. multi-valued, non-binary digits )).
Regarding claim 18, Dłotko in view of Gros and in view of Verbist teaches the device of claim 12, wherein the representations of the presence or absence of individual topological patterns represent the presence or absence of the individual topological patterns without specifying where the topological patterns of activity were present or absent in the source recurrent artificial neural network(Gros, pgs. 86-87, see also figs. 6, 8, and 9, “Our full system then consist of the dHan layer, which is continuously active, and an input layer coding the input patterns consisting of randomly superimposed black/white bars. For the dHan network we have taken a regular 20-site ring, containing a total of 10 cliques                         
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                            ,
                             
                            α
                            =
                            1
                            …
                            10
                        
                    , each clique having S(                        
                            
                                
                                    C
                                
                                
                                    α
                                
                            
                        
                    ) = 4 sites, as illustrated in Fig. 8. The self-sustained transient-state process is continuously active in the dHan layer, modulated by the contributions                         
                            {
                            ∆
                            
                                
                                    r
                                
                                
                                    i
                                
                            
                            }
                        
                     it receives via the links                         
                            
                                
                                    v
                                
                                
                                    i
                                    j
                                
                            
                        
                     from the input layer. For the simulation a few thousands of input patterns were presented to the system.”).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Adam Clark Standke whose telephone number is (571)270-1806. The examiner can normally be reached 10AM-7PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael J Huntley can be reached on (303) 297-4307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



Adam Clark Standke
Assistant Examiner
Art Unit 2129
/MICHAEL J HUNTLEY/Supervisory Patent Examiner, Art Unit 2129